DETAILED ACTION
Applicant: BAE, Sang Eun; PARK, Jung Hwan; KIM, Jun Hyuck; JEONG, Hwa Kyeung; KANG, Byung Man; PARK, Tae Hong; LIM, Sang Ho; & CHUNG, Kun Ho
Assignee: Korea Atomic Energy Research Institute
Attorney: Jongwon KIM (Reg. No.: 66,993)
Filing: Request for Continued Examination filed 25 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2022 has been entered.
 
Status of Claims
Claims 1-2, 5-10, and 12-15 are currently pending before the Office.  Claims 1-2, 5, and 7 have been further amended, and claims 3-4 and 11 have been previously cancelled.

Response to Arguments
Persuasive Arguments – Prior Art Rejections
Applicant’s arguments, see Pages 6-12, filed 25 June 2022, with respect to prior art rejections have been fully considered and are persuasive in that the cited art does not disclose adsorption of “radioactive iodine comprising at least one of I-, I2, and CH3I”.  The rejections of the claims have been withdrawn.  However, upon further consideration the claims are rejected in view of Bushart et al. (US Pat. 8,097,164), Tanaka et al. (JP 2011-200856 A), and Liao et al., “Simultaneous separation of iodide and cesium ions from dilute wastewater based on PPy/PTCF and NiHCF/PTCF electrodes using electrochemically switched ion exchange method, January 2015, Separation and Purification Technology Journal, Vol. 139, Pgs. 63-69, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushart et al. (US Pat. 8,097,164), Tanaka et al. (JP 2011-200856 A), and Liao et al., “Simultaneous separation of iodide and cesium ions from dilute wastewater based on PPy/PTCF and NiHCF/PTCF electrodes using electrochemically switched ion exchange method, January 2015, Separation and Purification Technology Journal, Vol. 139, Pgs. 63-69.
Regarding claim 1, Bushart et al. discloses a method for measuring radioactivity of radioactive waste (Bushart et al.: C.3:L.3-12 – removal of cesium radionuclides from nuclear power plant waste) including an adsorption step (A) by reusing magnetic particles to remove radioactive substances through reversible ion exchange (C.3:L.3-C.4:L.31) and a measurement step (B) measuring radioactivity of the radioactive substance (C6:L.46-58 – radioactive substance measured  in gamma well counter; C.9:L.4-33),  wherein the Step (B) comprises desorbing the radioactive substance (C.9:L.29-30 radioactive cerium) from the adsorption member (C.4:L.19-31 magnetic particles) with the radioactive substance adsorbed thereon and measuring radioactivity of the desorbed radioactive substance (C.6:L.46-58; C.9:L.4-33).  However, Bushart et al. fails to disclose the absorbent comprises a platinum group metal, the radioactive substance is radioactive iodine, and a working electrode applying negative potential of -0.6 V or less. 
In a related field of endeavor, Tanaka et al. discloses a method for improved adsorption and desorption of radioactive waste (Tanaka et al.: Abstract), the method comprising: 
an adsorption step (A) of selectively adsorbing a radioactive substance (Pg. 3 - A first object of the present invention is a method for treating a cation capable of adsorbing / removing a cation, particularly a desired alkali ion, from a liquid and easily desorbing the adsorbed cation, and a composite used in the method.) comprising at least one from among radioactive iodine and radioactive cesium (Pg. 3 - method for treating a cation according to any one of (1) to (7), wherein the predetermined cation is a cesium ion,) from radioactive waste containing radioactive substances (Pg. 5 - separating cesium ions from radioactive waste) on an adsorption member for adsorbing a radioactive substance (Pg. 3 - Prussian blue-type metal complex including metal group MA – platinum (Pt) & metal group MB – iron (Fe)); and 
a desorbing step (B), wherein the Step (B) comprises desorbing the radioactive substance from the adsorption member with the radioactive substance adsorbed thereon (Pg. 8 - <Example 3>(Adsorption and desorption of cesium ions in Prussian blue nanoparticles by electrochemical treatment)), 
wherein the adsorption member comprises a substrate (Pg. 3 – metal group MB – iron (Fe) from the Prussian blue-type metal complex including metal group MA – platinum (Pt) & metal group MB – iron (Fe)) and an adsorbent (Pg. 3 – metal group MA – platinum (Pt) from the Prussian blue-type metal complex including metal group MA – platinum (Pt) & metal group MB – iron (Fe)), wherein the adsorbent is mixed or dispersed in the substrate, or included on the surface of at least a portion of the substrate (Pg. 3 – Prussian blue-type metal complex including substrate MB and adsorbent MA), 
wherein the adsorbent comprises a platinum group metal (Pg. 3 – metal group MA – platinum (Pt) from the Prussian blue-type metal complex) comprising at least one selected from platinum (Pt) (Pg. 3 – platinum), palladium (Pd), ruthenium (Ru), osmium (Os), rhodium (Rh), iridium (Ir), and an alloy thereof, 
wherein the desorbing of the radioactive substance (Pg. 8) comprises: 

    PNG
    media_image1.png
    475
    428
    media_image1.png
    Greyscale

desorbing the radioactive substance by allowing the radioactive substance (Pg. 8 – cesium ions) to electrochemically react by an electrochemical device (Pg. 8 – electrochemical treatment) using the adsorption member (Pg. 3 - Prussian blue-type metal complex nanoparticle) with the radioactive substance adsorbed thereon as a working electrode (Fig. 3 working electrode 13; Pg. 6 - method for recovering cations of the present invention, a method may be used in which a composite material in which a Prussian blue-type metal complex is packed in a column shape . . . shown in FIG. 11 is a column, and MaHCF means a Prussian blue type metal complex. Reference numeral 12 denotes an electrolytic solution, 13 denotes a working electrode (metal mesh), . . . In this case, ions can be desorbed from the column by controlling the applied voltage, so that repeated use is easy.).  
In view of the ability to easily adsorb and desorb radioactive cesium using a Prussian blue metal complex and an electrochemical device as is disclosed in Tanaka et al. at Figure 3 & Page 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka at el. with the teachings of Bushart et al. to facilitate the improved adsorption and desorption of radioactive cesium for measuring radioactivity of radioactive waste.  However, Tanaka et al. and Bushart et al. fail to disclose the radioactive substance is radioactive iodine and a working electrode applying negative potential of -0.6 V or less.
In a related field of endeavor, Liao et al. discloses a simultaneous separation of iodide and cesium ions from nuclear wastewater (Liao et al.: Abstract; Pg. 63, Left Column (L.C.)) wherein the radioactive iodine comprises I- (§3.1 I- adsorption), including reversible electrochemical regulation of electroactive materials to control ion adsorption and desorption processes (Pg., 63, R.C. – Pg. 64, L.C.) including an adsorbent for adsorption of the radioactive iodine (Fig. 2; §3.1 absorption and desorption of I- using Nickel hexacyanoferrate NiHCF), wherein desorbing the radioactive substance (Fig. 2 iodide and cesium ions) by allowing the radioactive substance to electrochemically react by an electrochemical device (Fig. 2 electrochemically switched ion exchange (ESIX) method) using the adsorption member (Fig. 2 electrodes) with the radioactive substance adsorbed thereon as a working electrode (Fig. 2 cesium & iodide loading), while applying a negative potential of -0.6 V or less (§2.1 applied potential of 2V; §3.1 modulated with reverse potential as the cathodic and anodic electrodes respectively while blank PTCFs served as counter electrodes, the desorption of I- and Cs+ ions can be realized).

    PNG
    media_image2.png
    427
    569
    media_image2.png
    Greyscale

In view of the ability to simultaneously and/or reversibly control adsorption and desorption of iodide and cesium ions by application of potential and reverse potential to working electrodes in nuclear wastewater treatment as is disclosed in Liao et al. at Abstract, §§2.4-3.1, & Figure 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao et al. with the teachings of Tanaka et al. and Bushart et al. to effectively and quickly remove radioactive materials and treat wastewater.
	
Regarding claim 2, Bushart et al. and Tanaka et al. disclose the method of claim 1, and Bushart et al. further discloses further measuring radioactivity after the radioactive substance is removed from the adsorption member (Bushart et al.: C.6:L.46-58; C.9:L.4-33) and Tanaka et al. further discloses a method to easily adsorb and desorb radioactive cesium using a Prussian blue metal complex and an electrochemical device (Tanaka et al.: Fig. 3; Pg. 6), they fail to disclose measuring radioactivity of the radioactive substance adsorbed on the adsorption member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also measure the radioactivity of the radioactive substance adsorbed on the adsorption member (claim 2) to document the changes in radioactivity at each step and verify that all of the radioactivity is accounted for since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Which by extension applies to omission of a process step, i.e. measuring radioactivity of “the radioactive substance adsorbed on the adsorption member” before separation between the elements as disclosed in Bushart et al.

Regarding claim 5, Tanaka et al. and Liao et al. further disclose wherein the radioactive substance further comprises radioactive cesium (Tanaka et al.: Pg. 3 – predetermined cation is a cesium ion; Liao et al.: Abstract), and wherein the adsorbent further comprises Prussian blue (Tanaka et al.: Pg. 3 – Prussian blue metal complex).
Regarding claim 6, Tanaka et al. further discloses wherein the substrate has at least one form selected from a mesh (Tanaka et al.: Fig. 3 metal mesh electrode 13; Pg. 6 – working electrode (metal mesh)), a nanoparticle (Pgs. 7-8 – Prussian blue-type metal complex nanoparticle), a porous surface, and a glassy phase; and wherein the substrate comprises at least one selected from iron (Pg. 3 - – metal group MA including platinum), magnetite, nickel (Pg. 3 - metal group MA including nickel), cobalt (Pg. 3 - metal group MA including cobalt), a carbonaceous material, an alloy thereof, and an oxide thereof, or and glass.
Regarding claim 8, Bushart et al. further discloses wherein the Step (A) further comprises separating the adsorption member (Bushart et al.: C.4:L.19-31 magnetic particles) with the radioactive substance adsorbed thereon from the radioactive waste (C.3:L.3-C.4:L.31 – capturing specific contaminants/radionuclides from nuclear power plant waste).
Regarding claim 9, Bushart et al. further discloses wherein the separating of the adsorption member is performed using a magnetic substrate (C.3:L.3-31 magnetic particles used to decontaminate solution).
Regarding claim 10, Bushart et al. further discloses wherein the Step (B) comprises introducing the adsorption member with the radioactive substance adsorbed thereon into a radioactivity meter to measure radioactivity (C.6:L.46-58 – radioactivity measured in gamma well counter; C.9:L.4-33).
Regarding claim 12, Bushart et al. further discloses wherein the desorbed radioactive substance is introduced into a sample unit of the radioactivity meter to measure radioactivity (Bushart et al.: C.6:L.46-58 – radioactivity measured in gamma well counter; C.9:L.4-33).
Regarding claim 13, Bushart et al. further disclose wherein the radioactivity meter comprises at least one selected from a low energy gamma ray meter, a liquid scintillation counter (LSC), and a gamma ray meter (Bushart et al.: C.6:L.46-58 – radioactivity measured in gamma well counter; C.9:L.4-33).
Regarding claim 14, Bushart et al. further discloses the method further comprising desorbing the radioactive substance from the adsorption member with the radioactive substance adsorbed thereon to recycle the adsorption member (C.3:L.3-C.4:L.31 – magnetic particles can be reused).
Regarding claim 15, Bushart et al. and Tanaka et al. further disclose the method further comprising analyzing the desorbed radioactive substance using a gamma counter (Bushart et al.: C.9:L.4-33) and using spectrometers (Tanaka et al.: Pg. 7 – x-ray spectroscopy & photoelectron spectroscopy).   However, they fail to disclose atomic emission, atomic absorption, or mass spectrometry.  In view of the ability obtain further detail about the radioactive substance including the elemental composition of the material using an atomic emission spectrometer, atomic absorption spectrometry, or mass spectrometry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a specialized spectrometer for specialized spectrometry.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushart et al., Tanaka et al., and Liao et al. as applied to claim 6 above, and further in view of Liu et al. (CN 105664880 B).
Regarding claim 7, Bushart et al., Tanaka et al., and Liao et al. disclose the method of claim 6, but are silent regarding a substrate shape of a plate, wire, cylinder, or sponge.
In a related field of endeavor, Liu et al. discloses a substrate made of a porous surface, a carbonaceous material, in a sponge shape (Liu et al.: Abstract) which has good thermal stability and high adsorption capacity with reversible absorbing and releasing functions (Abstract). 
In view of the ability to obtain a sponge substrate with good thermal stability, high adsorption capacity, and reversible function as is disclosed in Liu et al. at Abstract, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al. with the teachings of Bushart et al., Tanaka et al., and Liao et al. to utilize a sponge substrate or magnetic nanoparticles based on the preferred collection methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884